Claude Goodpasture and John Russell have filed in this court their respective petitions, wherein each avers that he is *Page 664 
illegally restrained of his liberty by I.J. Hoyt, sheriff of Payne county, and that his illegal detention consists in this, to-wit: That petitioner was arrested upon a complaint charging that one Claude Goodpasture, Chris. S. Blacken, John Russell, and B. Hoffman, did wilfully, unlawfully and feloniously keep a place, to-wit: a frame building on the southwest corner of the southwest quarter, section 35, township 18 north, range 6 east of I.M., with the intention of, and for the purpose of, selling, bartering, giving away and otherwise furnishing to the patrons of said place, spirituous, vinous, fermented and malt liquors, to-wit: whisky and beer, and on a preliminary examination before the county court of Payne county was held and committed and bail fixed pending the filing of an information in the district court.
That on the evidence introduced upon the preliminary examination had upon said complaint, petitioner was entitled to be discharged from custody, because said evidence was insufficient to show probable cause to believe petitioner to be guilty of the crime charged or any other felony.
A duly certified transcript of the testimony given before the committing magistrate is annexed to and made a part of each petition. The evidence is conclusive of the fact that intoxicating liquors were kept and sold at the place as charged. The contention of each petitioner is that the evidence does not sufficiently connect him with the crime. It is sufficient to say without further comment upon the evidence, that there is evidence in the record tending to connect petitioners with the crime charged and shown to have been committed upon the preliminary examination. It is therefore considered and adjudged that the applications for the writs be denied.